Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                      No. 04-14-00337-CV

                                  IN THE MATTER OF J.M.,

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005JUV01800
                       The Honorable Carmen Kelsey, Judge Presiding

                                         ORDER
        It appears from the clerk’s record and notice of appeal that appellant is attempting to
appeal an adjudication order or a disposition order in a juvenile case. Both orders were signed by
the trial court on December 7, 2005. Juvenile appeals proceed under the rules governing civil
cases. See TEX. FAM. CODE ANN. § 56.01(a) (West 2014); see In the Matter of G.C.F., 42 S.W.3d
194, 195 (Tex. App.—Fort Worth 2001, no pet.); In the Matter of J.C.H., Jr., 12 S.W.3d 561,
562 (Tex. App.—San Antonio 1999, no pet.). The rules governing appeals in civil cases require a
notice of appeal to be filed within 30 days after the judgment is signed, or within 90 days if any
party files a timely motion for new trial, motion to modify the judgment or order, motion to
reinstate, or a request for findings of fact or conclusion of law. See TEX. R. APP. P. 26.1(a).

        Here, appellant did not file a timely motion for new trial, motion to modify the judgment
or order, motion to reinstate, or a request for findings of fact or conclusions of law. Thus, to be
timely, appellant’s notice of appeal was due within 30 days of signing the adjudication order or
the disposition order. See id. Appellant filed his notice of appeal on May 1, 2014, which is more
than 30 days after the signing of the adjudication order and the disposition order.

       We, therefore, ORDER appellant to show cause in writing by [insert 21 days] why this
appeal should not be dismissed for lack of jurisdiction. See G.C.F., 42 S.W.3d at 195 (dismissing
juvenile appeal for lack of jurisdiction when appellant’s notice of appeal was untimely); J.C.H.,
12 S.W.3d at 562 (same). We suspend all appellate deadlines pending our determination of
whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court